Matter of Pochat v Bartlett (2017 NY Slip Op 08829)





Matter of Pochat v Bartlett


2017 NY Slip Op 08829


Decided on December 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2017-06018

[*1]In the Matter of Sheri Ann Pochat, et al., petitioners,
vCatherine M. Bartlett, etc., et al., respondents.


Sheri Ann Pochat, Monroe, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Michael A. Berg of counsel), for respondents Catherine M. Bartlett and Alan D. Sheinkman. McGivney, Kluger & Cook, P.C., New York, NY (Richard Leff of counsel), for respondents Jay Stone, Patricia Stone, and KV101, LLC. Milber Makris Plousadis & Seiden, LLP, White Plains, NY (Andrew F. [*2]Pisanelli of counsel), for respondent Astar Heating & A/C, Inc.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, in the nature of mandamus, inter alia, to compel the respondents Catherine M. Bartlett, an Acting Justice of the Supreme Court, Orange County, and Alan D. Sheinkman, the Administrative Judge for the Ninth Judicial District, to so-order the minutes of a May 23, 2017, conference in an underlying action entitled Pochat v Stone  pending in the Supreme Court, Orange County, under Index No. 2118/17, and in the nature of prohibition, inter alia, to reverse discovery rulings made during that conference by the respondent Catherine M. Bartlett, and to direct the recusal of that respondent from that action.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).  The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy . of  Sullivan County v Scheinman , 53 NY2d 12, 16).
The petitioner Sheri Ann Pochat failed to demonstrate a clear legal right to the relief sought.
LEVENTHAL, J.P., BARROS, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court